Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the 

As per claims 2-6, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 recite the same abstract idea of claim 1. Claims 2-6 recite additional mental processes (e.g. automatically acquire, conduct a feasibility analysis, deny a vector), insignificant extra-solution activity (e.g. initiate migration of data, submit a request), and non-functional descriptive language (e.g. defining the optimizer). Therefore the aforementioned claims 2-6 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 7-12, they have similar limitations as claims 1-6 and are therefore rejected using the same rationale.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

As per claims 1-12, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 10,514,954.

The present application is a continuation of U.S. Patent 10,514,954, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-12 of U.S. Patent 10,514,954 contain, and have obvious substantially similar limitations of claims 1-

Instant Application
U.S. Patent 10,514,954
1. A system for hierarchical cooperative computing, comprising: 
one or more computing devices, each computing device comprising a memory and a processor; and a vector definition service comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the first plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
receive a user-submitted request comprising a cooperative computing request and a pre- defined constraint; and 
compile the request into a vector using at least a model definition language; 
a rules engine comprising a second plurality of programming instructions stored in a memory 
evaluate the vector for appropriateness based at least on a predefined rule; 


a parametric evaluator comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the third plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
parameterize the vector based at least on and the predefined constraint of the user- submitted request; and 

an optimizer comprising a fourth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the fourth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: retrieve the run from the parametric evaluator; and 
determine an optimal locality for executing the user-submitted request based at least on the status of connections to, and availability of computational resources of, a plurality of processing localities.








initiate migration of data associated with the user-submitted request to a different locality for processing.


3. The system of claim 1, further comprising a resource modulation service comprising a sixth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the sixth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to



4. The system of claim 1, wherein the optimizer uses an external simulation service to operate an instanced copy of a compute environment in order to identify bottlenecks in the system.

5. The system of claim 1, wherein the rules engine is further configured to conduct a feasibility analysis on an incoming vector.

6. The system of claim 5, wherein the rules engine denies a vector and submits a request for additional information.


7. A method for hierarchical cooperative computing, comprising the steps of.


(b) compiling the request into a vector using at least a model definition language using the vector definition service; 
(c) retrieving the vector from the vector definition service using a rules engine; 
(d) evaluating the vector for appropriateness based at least a predefined rule; 


(e) parameterizing the vector using a parametric evaluator, the parameterization being based at least on the predefined constraint of the user-submitted request; 
(f) generating at least a run from the parameterized vector using the parametric evaluator; 
(g) retrieving the run from the parametric evaluator using an optimizer; and 







8. The method of claim 7, further comprising the step of using a data migration service to initiate migration of data associated with the user-submitted request to a different locality for processing.

9. The method of claim 7, further comprising the step of using a resource modulation service to automatically acquire additional resources in order to execute the user-submitted request from an external service provider.



10. The system of claim 7, wherein the optimizer uses an external simulation service to operate an instanced copy of a compute environment in order to identify bottlenecks in the system.

11. The method of claim 7, wherein the rules engine is further configured to conduct a feasibility analysis on an incoming vector.

12. The method of claim 11, wherein the rules engine denies a vector and submits a request for additional information.

a vector definition service platform comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programming instructions, when operating on the processor, cause the processor to:



receive a user-submitted request comprising at least a cooperative computing request; and

compile the request into a vector using at least a model definition language;
a rules engine comprising a memory, a processor, and a plurality of programming 

retrieve the vector from the vector definition service platform; and
evaluate the vector for appropriateness based at least on predefined rules, data associated with the user-submitted request, and processing localities;
a parametric evaluator comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programming instructions, when operating on the processor, cause the processor to:


parameterize the vector based at least on an intended purpose of the user-submitted request and predefined constraints included in the user-submitted request; and

an optimizer comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programming instructions, when operating on the processor, cause the processor to:

retrieve the run from the parametric evaluator; and
determine an optimal plan for executing the user-submitted request based at least on the run, wherein the optimal plan includes executing the user-submitted request in an optimal processing locality of the processing localities, and wherein the optimal processing locality is determined based at least on the status of connections from the system to the optimal processing locality and availability of computational resources of the optimal processing locality.


a data migration service platform comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programming instructions, when operating on the processor, cause the processor to:

initiate migration of the data associated with the user-submitted request from one processing locality to a different processing locality for processing.

3. The system of claim 1, further comprising:
a resource modulation service platform comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programming instructions, when operating on the processor, cause the processor to:


4. The system of claim 1, wherein the optimizer uses a simulation service external to the optimizer to operate an instanced copy of a compute environment to identify bottlenecks in the system.

5. The system of claim 1, wherein the rules engine is further configured to conduct a feasibility analysis on the vector.

6. The system of claim 5, wherein the rules engine denies the vector and submits a request to the vector definition service platform for additional information.

7. A method for hierarchical cooperative computing, comprising the steps of:


compiling the request into a vector using at least a model definition language using the vector definition service;
retrieving the vector from the vector definition service using a rules engine;
evaluating the vector for appropriateness based at least on predefined rules, data associated with the user-submitted request, and processing localities using the rules engine;
parameterizing the vector based at least on an intended purpose of the user-submitted request and predefined constraints included in the user-submitted request using a parametric evaluator;
generating at least a run from the parameterized vector using the parametric evaluator;
retrieving the run from the parametric evaluator using an optimizer; and


8. The method of claim 7, further comprising:
initiating migration of the data associated with the user-submitted request from one processing locality to a different processing locality for processing using a data migration service.

9. The method of claim 7, further comprising:
automatically acquiring additional resources for the optimal processing locality to execute the user-submitted request from a service 

10. The method of claim 7, wherein the optimizer uses a simulation service external to the optimizer to operate an instanced copy of a compute environment to identify bottlenecks in the system.

11. The method of claim 7, wherein the rules engine is further configured to conduct a feasibility analysis on the vector.

12. The method of claim 11, wherein the rules engine denies the vector and submits a request to the vector definition service platform for additional information.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 10 it is not clear as to what “the request” refers. More specifically does it refer to the cooperative computing request recited in ll. 8 or the user-submitted request which also includes the pre-defined constraint along with the cooperative computing request? In ll. 16 it is unclear as to how to determine “appropriateness”. In ll. 16 is the predefined rule the same as or different from the predefined constraint recited in ll. 8-9?

As per claim 3, it is not clearly understood what “automatically” means. Furthermore it is not clear as to what “external” means since it is a relative term and no point of reference is provided.

As per claim 4, it is unclear as to what “external” means since it is a relative term and no point of reference is provided. Furthermore it is not clearly understood what “instanced copy” means.

As per claim 5, it is not clear as to what “incoming” means.

As per claim 6, it is unclear as to whether or not “a vector” is the same as or different from “an incoming vector” recited in claim 5. Furthermore it is not clearly understood what submits the request for additional information and to where the submitted request is sent.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 11, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 6,539,345) (hereinafter Jones) in view of Dabbagh et al. (US 2017/0093639) (hereinafter Dabbagh) in view of Grennan et al. (US 2014/0149513) (hereinafter Grennan) in view of Surazski et al. (US 10,904,311) (hereinafter Surazski) in view of Charfi et al. (US 2017/0177305) (hereinafter Charfi).

As per claim 1, Jones teaches the invention substantially as claimed including a system for hierarchical cooperative computing, comprising: 
	one or more computing devices, each computing device comprising a memory and a processor (fig. 1A, blocks 130 and 105); and
	a rules engine comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the second plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: retrieve the vector from the vector definition service (col. 5, ll. 13-16 receive a parameterized vector from the basic parameterizer);
	a parametric evaluator comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the third plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
	parameterize the vector based at least on and the predefined constraint of the user- submitted request (col. 4, ll. 4-8 parameterizer computes a vector that incorporates the constraints); and 
evaluate and process the parameterized vector according to constraints); and 
	an optimizer comprising a fourth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the fourth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: retrieve the run from the parametric evaluator (col. 5, ll. 13-16 receive a parameterized vector from the basic parameterizer).

Jones does not explicitly teach:
	a vector definition service comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the first plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
	receive a user-submitted request comprising a cooperative computing request and a pre- defined constraint; and 
	compile the request into a vector using at least a model definition language; 
	evaluate the vector for appropriateness based at least on a predefined rule; 
	determine an optimal locality for executing the user-submitted request based at least on the status of connections to, and availability of computational resources of, a plurality of processing localities.

However, Dabbagh teaches determine an optimal locality for executing the user-submitted request based at least on the status of connections to, and availability of computational resources of, a plurality of processing localities ([0025]).

Dabbagh and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Dabbagh teaches determining an optimal location on which to deploy a workload. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Dabbagh because it would provide a way to evaluate available system resources and network state data to select an optimal server on which to deploy a workload.

Jones and Dabbagh do not explicitly teach:
	a vector definition service comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the first plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
	receive a user-submitted request comprising a cooperative computing request and a pre- defined constraint; and 
	compile the request into a vector using at least a model definition language; 
	evaluate the vector for appropriateness based at least on a predefined rule.

However, Grennan teaches compile the request into a vector using at least a language ([0034] request content can be reduced to a natural language while vectorising parameters) and compare vector score with different profiles).

Grennan and Jones are both concerned with vectors. Jones teaches parameterizing vectors while Grennan teaches vectorising parameters and comparing vector scores with different profiles. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones and Dabbagh in view of Grennan because it would result in a system that can be used to optimize an objective function of how likely a potential interaction between two items of disparate types is to result in a certain type of interaction.

Jones, Dabbagh, and Grennan do not explicitly teach:
	a vector definition service comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the first plurality of programming instructions, when operating on the processor, cause the one or more computing devices to: 
	receive a user-submitted request comprising a cooperative computing request and a pre- defined constraint; and 
	wherein the language is a model definition language.

However, Surazski teaches a vector definition service comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the first plurality of programming instructions, receive a collaboration request and constraints).

Surazski and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Surazski teaches receiving a collaboration request and constraints. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, and Grennan in view of Surazski because it would provide for improved bandwidth usage during real-time communication sessions.

Jones, Dabbagh, Grennan, and Surazski do not explicitly teach wherein the language is a model definition language.

However, Charfi teaches wherein the language is a model definition language (fig. 12 and [0060]-[0063]).

Charfi and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Charfi teaches a model definition language. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, and Surazski in view of Charfi because it would provide for a well-defined language that can improve the definition process of models whereby 

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Dabbagh in view of Grennan in view of Surazski in view of Charfi as applied to claims 1 and 7 respectively above, and further in view of Paraschiv et al. (US 10,725,885) (hereinafter Paraschiv).

As per claim 2, Jones, Dabbagh, Grennan, Surazski, and Charfi do not explicitly teach a data migration service comprising a fifth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the fifth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to initiate migration of data associated with the user-submitted request to a different locality for processing.

However, Paraschiv teaches a data migration service comprising a fifth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the fifth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to initiate migration 

Paraschiv and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Paraschiv teaches requesting data to be migrated to a different device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, Surazski, and Charfi in view of Paraschiv because it would provide for a load monitoring system based on an analysis of resource load data.

As per claim 8, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Dabbagh in view of Grennan in view of Surazski in view of Charfi as applied to claims 1 and 7 respectively above, and further in view of Anderson et al. (US 2014/0172739) (hereinafter Anderson).

As per claim 3, Jones, Dabbagh, Grennan, Surazski, and Charfi do not explicitly teach a resource modulation service comprising a sixth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the sixth plurality of programming instructions, when operating on the processor, cause 

However, Anderson teaches a resource modulation service comprising a sixth plurality of programming instructions stored in a memory of, and operating on a processor of, one or more of the one or more computing devices, wherein the sixth plurality of programming instructions, when operating on the processor, cause the one or more computing devices to automatically acquire additional resources in order to execute the user-submitted request from an external service provider ([0089]).

Anderson and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Anderson teaches automatically acquiring additional resources. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, Surazski, and Charfi in view of Anderson because it would provide for a dynamic router to generate routing instructions for each item optimized for different variables, and group the items into optimized routes.

As per claim 9, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Dabbagh in view of Grennan in view of Surazski in view of Charfi as applied to claims 1 and 7 respectively above, and further in view of Maass (US 2013/0024498).

As per claim 4, Jones, Dabbagh, Grennan, Surazski, and Charfi do not explicitly teach wherein the optimizer uses an external simulation service to operate an instanced copy of a compute environment in order to identify bottlenecks in the system.

However, Maass teaches wherein the optimizer uses an external simulation service to operate an instanced copy of a compute environment in order to identify bottlenecks in the system ([0131]).

Maass and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Maass teaches using a simulation of an environment to identify system bottlenecks. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, Surazski, and Charfi in view of Maass because it would provide for a way to automatically specify an optimal sequence of application steps within the application during simulation.

As per claim 10, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Dabbagh in view of Grennan in view of Surazski in view of Charfi as applied to claims 1 and 7 respectively above, and further in view of Gaurav et al. (US 2016/0259660) (hereinafter Gaurav).

As per claim 5, Jones, Dabbagh, Grennan, Surazski, and Charfi do not explicitly teach wherein the rules engine is further configured to conduct a feasibility analysis on an incoming vector.

However, Gaurav teaches wherein the rules engine is further configured to conduct a feasibility analysis on an incoming vector ([0059]).

Gaurav and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Gaurav teaches conducting a feasibility analysis on a container (i.e. vector). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, Surazski, and Charfi in view of Gaurav because it would provide for a way to deploy new workloads or transition of already deployed workloads resulting in more efficient utilization of computing resources of a data center by selecting a virtualization environment that is determined to be optimal. Furthermore, the improved system would also be able to automatically (e.g., upon deployment, periodically, aperiodically, etc.) migrate a workload from one platform to another to optimally utilize the resources of a datacenter.

As per claim 11, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Dabbagh in view of Grennan in view of Surazski in view of Charfi in view of Gaurav as applied to claims 5 and 11 respectively above, and further in view of Ishii (US 2016/0350416) and Marugabandhu et al. (US 2007/0073610) (hereinafter Marugabandhu).

As per claim 6, Jones, Dabbagh, Grennan, Surazski, Charfi, and Gaurav do not explicitly teach wherein the rules engine denies a vector and submits a request for additional information.

However, Ishii teaches wherein the rules engine denies a vector (abstract).

Ishii and Jones are both concerned with vectors. Jones teaches parameterizing vectors while Ishii teaches rejecting a vector. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones, Dabbagh, Grennan, Surazski, and Charfi in view of Ishii because it would allow for a decision to either reject or not reject a vector based on a comparison of similarities between two vectors.

Jones, Dabbagh, Grennan, Surazski, Charfi, Gaurav, and Ishii do not explicitly teach submits a request for additional information.

However, Marugabandhu teaches submits a request for additional information (abstract)

Marugabandhu and Jones are both concerned with computing networks. Jones teaches parameterizing vectors while Marugabandhu teaches requesting additional information. 

As per claim 12, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            April 2, 2021